Citation Nr: 0012605	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sarcoidosis with a 
skin disorder.  

2.  Entitlement to service connection for a foot ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from November 1950 to October 1951.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The claims of entitlement to service connection for 
sarcoidosis with a skin disorder and service connection for a 
foot ulcer are not meritorious on there own or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
sarcoidosis, a skin disorder, and a foot ulcer are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the available service medical records by the 
undersigned indicates that they are not complete.  However, 
the veteran's separation evaluation of October 1951 is 
available.  At this time, no skin disorder or foot ulcer was 
indicated.  There is not recorded statement of medical 
history or complaint referring to any disability associated 
with his skin or feet.  He was discharged from active service 
that month.  The veteran filed his initial claim for VA 
compensation in October 1972, approximately 20 years after 
his discharge from active service.  At that time, he appears 
to indicate that he suffered from either sarcoidosis or 
tuberculosis.  Within question 23 of the application for VA 
benefits, the veteran was asked to indicate when this 
disability began.  He responded that this disability began in 
August 1972.  No reference is made to a skin disorder or a 
foot ulcer.  

Medical records obtained at that time indicate that the 
veteran was hospitalized at a VA Medical Center (VAMC) in 
October 1972 for treatment of sarcoidosis.  This report 
reveals that the veteran had a two-month history of dry skin 
lesions that involved his forearms, lower legs, feet and 
face.  It was recorded that this problem began in a tattoo on 
the right arm and progressed over this limited period to 
involve the other mentioned areas.  It is reported that this 
condition began that year.  There was no reference to the 
veteran's active service or to a disability associated with a 
foot ulcer.  

When the veteran filed an additional claim for VA 
compensation in December 1982, he made no reference to the 
disabilities at issue.  

In October 1991, approximately 40 years after his discharge 
from active service, the veteran filed a claim seeking 
entitlement to service connection for a foot ulcer and 
sarcoidosis.  Additional medical records were obtained by the 
RO, including a medical record from the Dallas, Texas, VAMC 
noting that the veteran had been diagnosed with sarcoidosis 
in 1973.  Once again, no reference was made to the veteran's 
active service.  A September 1991 outpatient treatment record 
notes large ulcers on the left foot and ankle, as well as 
treatment for sarcoidosis.  

In February 1992, the RO contacted the veteran and indicated 
that the service department was having difficulties locating 
his service medical records.  The veteran was asked to submit 
additional evidence to assist the RO in obtaining the 
veteran's service medical records.  The veteran has submitted 
statements from fellow servicemen, his current spouse, and 
his former spouse, noting his difficulties with a skin 
problem during active service.  It was indicated that he had 
some form of skin rash.  

Based on the additional information submitted by the veteran, 
the RO made an additional attempt to obtain the veteran's 
service medical record, without success.  In January 1992, 
the National Personnel Records Center (NPRC) reported that 
the veteran's records appeared to have been destroyed in a 
fire.  It was indicated the clinical records and physical 
examinations could not be reconstructed.  An additional 
attempt to obtain the service medical records in April 1993 
was also unsuccessful. 

In May 1993, the veteran stated that he had been treated for 
the conditions at issue during his active service.  At a 
hearing held before a hearing officer at the RO in July 1993, 
the veteran reported that his skin rashes began in 1950.  He 
noted that he had these skin rashes a month or two before he 
was discharged from active service in January 1950.  The 
veteran noted treatment at a VAMC shortly after his discharge 
from active service.  

In his substantive appeal of October 1993, the veteran 
indicated that while on active duty an Army doctor who 
treated him for his claimed disabilities had told him that 
his condition would never get better and that it would 
increase in severity.  The veteran noted treatment for his 
claimed disabilities in 1952.  

Written argument prepared by the veteran's representative in 
October 1996 noted the veteran's report that he had been 
treated at a VAMC in McKinney, Texas, in 1952.  As a result, 
the RO made an additional attempt to obtain records.  In 
February 2000, the VAMC in Dallas, Texas, indicated that they 
were unable to locate records from the VAMC in McKinney, 
Texas, from 1952.  The veteran's representative submitted 
additional written argument in March and April 2000.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran 
suffers from both sarcoidosis, a skin rash, and foot ulcers.  
With respect to the second prong of the Caluza analysis, the 
available service medical records do not indicate treatment 
for sarcoidosis with a skin rash or a foot ulcer.  However, 
the veteran's service medical records are not complete.  When 
a veteran's service medical records are not available, the 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit of the doubt rule, are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  In 
this case, while not all of the veteran's service medical 
records are available, an important service medical record is 
available.  At the veteran's separation evaluation in October 
1951, held days before his discharge from active service, no 
reference was made to the disabilities at issue.  In the 
hospitalization report of October 1972, the veteran himself 
indicates that his sarcoidosis began in 1972, approximately 
20 years after his discharge from active service.  He 
likewise reported the condition began in 1972 on his 
application for benefits submitted in October 1972.

The veteran and others have provided some evidentiary 
assertions concerning a skin rash during his active service.  
However, while the veteran is competent to describe the 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply stated, 
neither the veteran, his fellow servicemen, nor his spouse 
are competent to link skin symptoms visible to a lay party to 
a specific medical diagnosis and to further associate such 
symptoms to sarcoidosis and a skin disorder associated with 
sarcoidosis.  He is also not competent to associate his 
current foot ulcer with his active service approximately 50 
years ago.  

The veteran also appears to indicate that this condition may 
be associated to chemical exposure during his active service.  
However, once again, the Board must find that the veteran is 
not competent to associate his current disabilities with 
either his active service or exposure to chemicals during his 
active service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's current skin disorder, sarcoidosis, or a foot 
ulcer with his active service.  This finding is clearly 
supported by the hospitalization of October 1972, in which 
the veteran himself indicates that his sarcoidosis began in 
1972 and in which he makes no reference to a foot ulcer.  
While the veteran may suffer from a skin disorder, 
sarcoidosis, and a foot ulcer, there is absolutely no medical 
evidence to support the conclusion that these current 
disabilities are related to his active service.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.  While the 
veteran appears to have been diagnosed with the disabilities 
at issue, the evidence submitted by the veteran in support of 
the conclusion that these disabilities are related to his 
active service consist entirely of lay statements.  The 
statements submitted in support of his claims merely indicate 
that the veteran suffered from a rash during his active 
service.  They do not support the determination that the 
current skin disorder, which appears to be associated with 
sarcoidosis, is related to his active service.  

The medical evidence of record, rather than supporting his 
claim, clearly supports the determination that there is no 
association between sarcoidosis and his active service.  As 
indicated within the Court's determination in Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992) (cited by the veteran 
in his October 1993 substantive appeal), case law provides 
that, although a claim may not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  The record does not reveal that the veteran or 
his representative possesses any medical expertise and they 
have not claimed such expertise.  Thus, the veteran's lay 
medical assertions, as well as those of his representative, 
to the effect that these disorders were caused by his active 
service have no probative value.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  On the issue of medical causation, the 
Court has been clear that "[l]ay hypothesizing, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these disabilities with the veteran's active 
service.  Accordingly, the Board must find the claims to be 
not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The Court 
has made clear that a lay veteran's written statement about 
what a physician told him cannot constitute the medical 
evidence of inservice etiology of a current disability during 
service that is generally necessary in order for a claim to 
be well grounded.  Robinette, 8 Vet. App. at 75.  As a 
result, the veteran's reference to what a service medical 
provider told him approximately 50 years ago can not be the 
basis to well ground this claim.  The veteran has also 
indicated treatment for the disability at issue in 1952.  
However, the RO has made an attempt to obtain these records, 
without success.  In light of the medical report of October 
1972 and other records (some submitted by the veteran 
himself), in which he indicates that his sarcoidosis began in 
1972 or 1973, neither the Board nor the RO is on notice of 
the existence or any evidence that exists that, if true, 
would make the claims for service connection plausible.  
Accordingly, the claims are denied.  


ORDER

Entitlement to service connection for sarcoidosis with a skin 
disorder and service connection for a foot ulcer are denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

